UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7667



JERRY HUGGINS,

                                              Plaintiff - Appellant,

          versus


ROY W. CHERRY; DAVID SIMON, Assistant Superin-
tendent; CAPTAIN HATCHETT, Chief of Security,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-01-1009-AM)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Huggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Huggins appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Huggins v. Cherry, No. CA-01-1009-AM (E.D.

Va. filed Sept. 17, 2001; entered Sept. 18, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2